RALPH B. GUY, Jr., Circuit Judge,
concurring in part and dissenting in part.
I join Judge Cohn’s thorough and well-reasoned resolution of each issue raised by the parties except personal jurisdiction. With regard to personal jurisdiction, I would hold that both Dr. Michael McGee and the City of Faith Medical and Research Center (the Center) have waived the defense by failing to seek dismissal on such a theory in timely fashion. Therefore, I would remand the plaintiff's claims against both Dr. McGee and the Center for a new trial on damages.
Defendants McGee and the Center listed the absence of personal jurisdiction among the affirmative defenses in their answers to the plaintiff’s original and amended complaints. Nevertheless, they did not formally assert lack of personal jurisdiction as a basis for dismissal until they filed their motions following the trial as to liability, more than 18 months after the plaintiff commenced this action.1 Federal Rule of Civil Procedure 12(h)(1) provides that the lack of personal jurisdiction defense “is waived ... if it is neither made by motion under [Rule 12] nor included in a responsive pleading or an amendment thereof....” Thus, the defendants’ references in their answers to the absence of personal jurisdiction enabled them to avoid waiving personal jurisdiction under Rule 12(h).
Rule 12(h), however, “sets only the outer limits of waiver; it does not preclude waiver by implication.” Marquest Medical Prods., Inc. v. Emde Corp., 496 F.Supp. 1242, 1245 n. 1 (D.Colo.1980); cf. also United States v. Gluklick, 801 F.2d 834, 837 (6th Cir.1986) (“ ‘[I]n personam jurisdiction may- be obtained by actions of a party amounting to a waiver, and a court has jurisdiction to enter an order finding a waiver.’ ”), cert. denied, 480 U.S. 919, 107 S.Ct. 1376, 94 L.Ed.2d 691 (1987). Even when a defendant has asserted a lack of personal jurisdiction in an answer, “[t]here are limits in the extent to which a defendant can actively litigate a case without waiving defenses of personal jurisdiction and improper venue.” Reliable Tire Distrib., Inc. v. Kelly Springfield Tire Co., 623 F.Supp. 153, 155-56 (E.D.Pa.1985); cf. also Marcial Vein, S.A. v. SS Galicia, 723 F.2d 994, 997 (1st Cir.1983) (“[I]f defendant appears, a subsequent contest of the court’s jurisdiction must be timely.”). As the court explained in Burton v. Northern Dutchess Hosp., 106 F.R.D. 477 (S.D.N.Y.1985), “by asserting the defense of lack of [personal] jurisdiction in their answers[,]” the defendants “do not preserve the defense in perpetuity.” Id. at 481.
In this case, I believe that Dr. McGee and the Center have waived the defense' of personal jurisdiction by failing to seek dismissal on that basis until after the jury returned an adverse verdict as to liability. By delaying his challenge to personal jurisdiction, Dr. McGee has received two opportunities to litigate the question of liability on the merits. He has defended on the merits in Ohio and lost, but his subsequent attack upon the district court’s exercise of personal jurisdiction, which has resulted in the invalidation of the verdict in favor of *85the plaintiff, forces the plaintiff to file a second action (presumably in Oklahoma) in order to obtain redress.2 I find this sort of gamesmanship impermissible, and would therefore hold that waiver prevents a defendant from raising the issue of personal jurisdiction once a determination of liability on the merits is reached.

. The Center did mention the absence of personal jurisdiction in the course of moving for a directed verdict, but did not formally pursue the issue at that juncture because the district court commented that Oral Roberts' solicitations should be attributed to the Center for the purpose of personal jurisdiction.


. Such delayed motions generate difficulties above and beyond impairment of the efficient operation of the judicial system. As the First Circuit has observed, permitting defendants to file delayed motions for dismissal based upon the absence of personal jurisdiction may create statute of limitations problems for plaintiffs whose original actions are dismissed years after commencement in response to such motions. See Marcial Ucin, 723 F.2d at 997.